*By the Court :
The party excepting must distinctly point out wherein he may have been prejudiced by the decision excepted to. King v. Kenny, 4 Ohio, 81, 82. In the present case, the whole evidence is not disclosed, nor any precise question raised, by the bill of exceptions. The issue, in an action of assumpsit, is so broad that we can suppose many situations, in which the record would be proper testimony. Inasmuch, then, as the record does not show that the court below erred, we affirm the judgment.
Judgment affirmed.